Citation Nr: 0830956	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for hypertension.

The Board determined in a July 2007 opinion that new and 
material evidence had been submitted to reopen the claim for 
service connection for hypertension.  The Board remanded the 
matter after reopening the claim for additional development.  
All development has been completed and the matter is before 
the Board for adjudication.

The Board notes that the issue of service connection for 
coronary artery disease with angina and a request to reopen a 
claim for entitlement to a temporary total evaluation, 
previously remanded by the Board in July 2007, were addressed 
in a May 2008 RO decision.  The RO granted service connection 
for the coronary artery disease but denied entitlement to 
temporary total disability.  The veteran's representative 
indicated that the only issue before the Board at this time 
is the matter of service connection for hypertension; 
therefore, the claim for temporary total disability is 
considered withdrawn and will not be addressed further.  


FINDING OF FACT

Hypertension did not did not have its onset until many years 
after separation from active service, is not etiologically 
related to the veteran's active service, and was not caused 
or aggravated by the veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may be granted on 
the basis of a post-service initial diagnosis of a disease 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  Service connection may 
also be granted for hypertension when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A.        §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

In July 2007 the Board remanded the veteran's claim for 
service connection for hypertension after reopening it based 
on new and material evidence.  The remand was necessary since 
a medical provider provided a nexus opinion in February 2005 
between the veteran's hypertension and PTSD without having 
reviewed his claims file and full medical history.  See Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran).  The remand sought a VA opinion as to whether it is 
at least as likely as not (50 percent probability or greater) 
that the veteran's hypertension was either caused or 
aggravated by his PTSD.  

Pursuant to the Board's remand, in February 2008, the veteran 
underwent a VA examination.  The examiner reviewed the claims 
file and included a thorough summary of the veteran's medical 
history in the report.  The examiner specifically noted that 
he reviewed the three volume claims file and the VA hard copy 
file, as well as private records provided from the veteran 
from his cardiology office and internal medicine physician.

After completing the review of the veteran's medical history, 
the examiner conducted a physical exam of the veteran.  In 
the diagnosis, the examiner stated that the veteran had 
hypertension, essential - uncontrolled.  He reiterated from 
the veteran's history that the veteran was diagnosed with 
hypertension in the late 1980s and that he has a history of 
noncompliance with medication.  The veteran's medical records 
indicate that anxiety is considered a likely contributing 
factor to noncompliance; however, the records do not 
elaborate about how or why anxiety is a contributing factor.  

Upon review of all of the evidence and based upon the 
physical examination, the examiner opined that it is not at 
least as likely as not that the veteran's hypertension was 
caused by his PTSD.  In the rationale, the examiner states 
that the etiology of the veteran's diagnosis of hypertension 
appears to be essential.  Medical records from treatment by 
previous physicians fail to relate the veteran's blood 
pressure problems to PTSD.  The examiner further stated that 
the literature does not support a correlation between PTSD 
and hypertension.  

The examiner also stated that it does not appear that the 
veteran's PTSD aggravated his blood pressure; therefore, it 
does not appear that the veteran's hypertension was 
aggravated by his PTSD.  The rationale is that the veteran 
has an elevated blood pressure consistent with his diagnosis 
of essential hypertension; even with anxiety the veteran's 
blood pressure is elevated.  The examiner's review of the 
veteran's records show that when the veteran takes blood 
pressure medications his blood pressure is controlled, and 
when he does not take his medications, his blood pressure is 
elevated.  

The examiner further noted that the veteran's primary care 
provider suggested that anxiety was likely a contributing 
factor to noncompliance but no explanation for the statement 
was provided.  Generally, the veteran's noncompliance with 
medications was associated with an appropriate observation of 
a side effect in response to taking a medication.

The Board has reviewed all evidence of record.  The service 
medical are absent for any indication of hypertension.  
Hypertension was not diagnosed until the late 1980s, more 
than one year after service.  The complete absence of any 
mention of hypertension or elevated blood pressure during 
service or within one year of separation from service is 
evidence against a grant of service connection on a direct 
basis.  

Only one treatment record dated February 2005 provides a 
nexus opinion between the hypertension and the veteran's 
service connected PTSD.  However, since the opinion was not 
based upon a review of the veteran's medical history, the 
Board finds that the opinion has little probative value.  See 
Swann v. Brown, 5 Vet. App. at 180.  

The February 2008 VA examiner reviewed the veteran's claims 
file and all medical history and clearly indicated that the 
veteran's hypertension was not caused or aggravated by the 
veteran's service connected PTSD.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he should be 
service connected for hypertension.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Board has determined that 
the veteran's written testimony is outweighed by the medical 
evidence (service and post-service medical records, 
indicating disorders that began many years after service, and 
were not caused or aggravated by a service-connected 
disability), and that this evidence shows that service 
connection is not warranted for hypertension on a direct or 
secondary basis.

The Board has also considered the fact that the veteran has 
been found to have a disorder secondary to PTSD:  Coronary 
arty disease.  There is no indication in the claims file that 
this now service connected problem has caused hypertension.  
The medical examination requested by the Board was the basis 
of the grant of this disability.  This same examination 
provides evidence against a finding that the hypertension has 
been caused by service or a service connected problem.    

In this case, the preponderance of evidence demonstrates that 
the veteran's service-connected PTSD or any other service 
connected problem did not cause, or for that matter, 
aggravate the veteran's hypertension.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Therefore, the claim must be 
denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in March and April 2004 that fully 
addressed all three notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, private treatment records, and service 
treatment records.  The veteran submitted private treatment 
records and lay statements.  The veteran was afforded a VA 
medical examination in February 2008.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


